Opinion issued January 14, 2016




                                    In The

                             Court of Appeals
                                   For The

                        First District of Texas
                           ————————————
                            NO. 01-14-00760-CR
                          ———————————
                ISMAEL AGUILAR ALARCON, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 185th District Court
                          Harris County, Texas
                      Trial Court Case No. 1225411


                        MEMORANDUM OPINION

     A jury found appellant, Ismael Aguilar Alarcon, guilty of the felony offense

of sexual assault of a child. See TEX. PENAL CODE ANN. § 22.011(a)(2) (West

2011). The trial court imposed punishment and sentenced him to twenty years’
imprisonment. See TEX. PENAL CODE ANN. § 12.33 (West 2011). Appellant

timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978).        Counsel indicates that he has thoroughly

reviewed the record and is unable to advance any grounds of error that warrant

reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193
S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Appellant filed a response, presenting his own statement of facts and

arguing, among other things, an unreasonable search, coerced testimony,

ineffective assistance, and cruel and unusual punishment.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full



                                          2
examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 156 (reviewing

court determines whether arguable grounds exist by reviewing entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Texas Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Attorney David L. Garza must immediately send appellant the required

notice and file a copy of the notice with the Clerk of this Court. See TEX. R. APP.

P. 6.5(c).



                                   PER CURIAM


Panel consists of Justices Higley, Huddle, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).

                                           3